Same Case — ON a Re-hearing.
THE judgment of the court was pronounced by
King,.J.
The principal question at issue in this cause is the' reality of and good faith of a sale of a quantity of merchandize, which sale the plaintiffs allege to be fraudulent. ,Our first examination brought us to the conclusion that the judgment of the inferior court was supported by the law and the evidence. Involving, as the cause does, a question of fraud in a commercial transaction, the proof of which, if it exists, depends upon numerous facts disclosed by witnesses, we have, upon further consideration, thought that the most appropriate *464forum for the trial of the issues presented would be a jury of merchants ; arid that the ends of justice would be best promoted by remanding the cause for the purpose of enabling the parties, if so disposed, to submit it to a jury thus composed.
It is, therefore, ordered that, the judgment of the District Court be reversed; and that the cause be remanded for a new trial, the appellees paying the costs of this appeal.